Por ouaNto, interpuesta apelación en este caso el 19 de julio de 1928, no se han archivado los autos en esta Corte Suprema, sin que exista pendiente de tramitación en la de distrito exposición del caso o transcripción de evidencia al-gunas, y basándose en ello la parte apelada solicita la de-sestimación del recurso:
Por tanto, de acuerdo con la ley y la jurisprudencia apli-cables, esta corte resuelve que debe declarar como declara con lugar la moción de la demandante y apelada y desestimar como desestima el recurso de apelación interpuesto por el demandado contra la sentencia que dictara la Corte de Distrito de Ponce el 20 de junio de 1928.